Case 1:19-cv-04087-MKB-RLM Document 39 Filed 10/04/19 Page 1 of 1 PageID #: 263

                                                                                                                                     Mayer Brown LLP
                                                                                                                                   1999 K Street, N.W.
                                                                                                                           Washington, DC 20006-1101
                                                                                                                              United States of America
 BY ECF                                                                                                                              T: +1 202 263 3000
                                                                                                                                          mayerbrown.com
 October 4, 2019
                                                                                                                                   Andrew J. Pincus
 Honorable Margo K. Brodie                                                                                                                       Partner
 United States Courthouse                                                                                                            T: +1 202 263 3220
                                                                                                                                apincus@mayerbrown.com
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re: CHIP, RSA, et al. v. City of New York, et al., Docket No. 19-cv-04087:
     Response to Putative Intervenor Towaki Komatsu

 Dear Judge Brodie:
         We write on behalf of Plaintiffs in response to the October 1, 2019, letter from putative
 intervenor Towaki Komatsu (ECF No. 37). Mr. Komatsu seeks to intervene in this action either
 as of right or by permission of the Court. See ECF No. 30 (outlining basis for proposed
 intervention). To intervene as of right under Federal Rule of Civil Procedure (“Rule”) 24(a)(2),
 “an applicant must (1) timely file an application, (2) show an interest in the action, (3)
 demonstrate that the interest may be impaired by the disposition of the action, and (4) show that
 the interest is not protected adequately by the parties to the action.” Griffin v. Sheeran, 767 Fed.
 Appx. 129, 132-33 (2d Cir. 2019). Rule 24(b)(1)(B) provides, in relevant part, that “[o]n timely
 motion, the court may permit anyone to intervene who . . . has a claim or defense that shares with
 the main action a common question of law or fact.” Id. A district court has discretion to deny a
 motion to intervene, whether as of right or by permission. Id. at 132 (reviewing for abuse of
 discretion district court denial of motion to intervene).

         Here, Mr. Komatsu seeks to participate in this action to address issues that are
 insufficiently related to the current action to warrant intervention. He cannot demonstrate an
 interest in this action that is not protected adequately by the parties. In the interest of efficiency
 and to avoid burdening the Court with unnecessary motion practice, Plaintiffs respectfully
 request that the Court exercise its discretion to deny Mr. Komatsu’s request to participate in this
 matter without further briefing. See, e.g., Auto. Club of New York, Inc. v. Port Auth. of New York
 & New Jersey, 2014 WL 5315097 (S.D.N.Y. Oct. 17, 2014) (denying letter application by pro se
 putative intervenor, in part, because he failed to demonstrate that his interests were not
 adequately represented).1

                                                                   Respectfully submitted,
                                                                   /s/ Andrew J. Pincus
                                                                   Andrew J. Pincus
                                                                   Counsel for Plaintiffs


 1
  Plaintiffs have conferred with the other parties and are advised that Defendant Visnauskas concurs with Plaintiffs’
 position and will file a separate letter opposing intervention. We are further advised that the City Defendants and
 Intervenors N.Y. Tenants and Neighbors, Community Voices Heard, and Coalition for the Homeless take no position.


            Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
             Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                           and Tauil & Chequer Advogados (a Brazilian partnership).
